Citation Nr: 1539639	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  13-02 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for chronic disability to account for right flank pain/numbness.

2.  Entitlement to service connection for chronic disability to account for left flank pain/numbness.

3.  Entitlement to service connection for deep vein thrombosis, right lower extremity.

4.  Entitlement to service connection for endochondrosis with benign osseous lesions, right wrist (claimed as arthritis).

5.  Entitlement to service connection for endochondrosis with benign osseous lesions, left wrist (claimed as arthritis).

6.  Entitlement to service connection for right foot plantar fasciitis.

7.  Entitlement to service connection for scrotal varicocele.

8.  Entitlement to service connection for bisphosphonate-related osteonecrosis of the jaws (claimed as dental condition).

9.  Entitlement to an initial compensable rating for deep vein thrombosis, left lower extremity.

10.  Entitlement to an initial compensable rating for multiple myeloma.

11.  Entitlement to an initial compensable rating for hemorrhoids.

12.  Entitlement to an initial compensable rating for degenerative arthritis, first CMC joint, right hand.

13.  Entitlement to an initial compensable rating for degenerative arthritis, first CMC joint, left hand.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel



INTRODUCTION

The Veteran had active military service from November 1967 to April 1968; January 2001 to October 2001; from February 2003 to October 2003; and, from March 2004 to January 2010.  He also had service in the U.S. Naval reserves.

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2010 and July 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Subsequent to the rating decisions, jurisdiction was transferred to the RO in Nashville, Tennessee.

The May 2010 rating decision, in relevant part, granted service connection for deep vein thrombosis of left lower extremity, multiple myeloma, hemorrhoids and degenerative arthritis of the first CMC joint of the right and left hands.  Each disability was assigned a noncompensable rating, effective February 1, 2010.  The rating decision also denied service connection for chronic disability manifested by right and left flank pain/numbness, deep vein thrombosis of the right lower extremity, endochondrosis of the left and right wrist, right foot plantar fasciitis and scrotal varicocele.

The July 2010 rating decision denied service connection for bisphosphonate related osteonecrosis of the jaws.

The Veteran testified before the undersigned at a Board hearing in June 2015.  A transcript of the hearing has been reviewed and associated with the claims file.

The issue of entitlement to bone cancer, to include as due to exposure to asbestos has been raised by the record in an April 2015 claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to increased ratings for deep vein thrombosis of the lower left extremity, multiple myeloma, hemorrhoids, and degenerative arthritis of the first CMC joint of the right and left hands and entitlement to service connection for chronic disability to account for right and left flank pain/numbness, deep vein thrombosis of the right lower extremity, endochondrosis of the right and left wrist and right foot plantar fasciitis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  There is no objective showing or diagnosis of a jaw disability at any time during the rating period on appeal.

2.  There is no objective showing or diagnosis of scrotal varicocele at any time during the rating period on appeal.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a jaw disability have not been met. 38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for scrotal varicocele have not been met. 38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  VCAA requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran received notification prior to the unfavorable agency decision in a letter dated in September 2009.  Specifically, he was apprised of information and evidence necessary to substantiate his claim.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  He was also informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records (STRs) are associated with the claims file.  All relevant post-service treatment records identified by the Veteran have also been obtained.  

The Veteran was afforded a VA examination in October 2009 for his scrotal varicole claim in June 2010 for his jaw disability claim.  These examinations are adequate for the purposes of evaluating the Veteran's claims on appeal, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide a discussion of pertinent symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

At the June 2015 Board hearing, the undersigned asked questions designed to elicit relevant testimony that would help substantiate the claim.  The Veteran was made aware of the issues before the Board and the undersigned sought to ensure that all relevant records were included in the claims file. In light of these factors, the Board finds the duties imposed by Bryant were met.

The Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

Legal Criteria 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.30.

Where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In the absence of proof of present disability, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Jaw Disability (Claimed as Dental Condition)

The Veteran contends that he has a jaw disability that his secondary to his service-connected myeloma. 

The appellant was afforded a VA dental examination in June 2010.  At the time of the examination, he reported that he lost teeth due to decay and periodontal disease.  He was told that implant therapy to replace the missing teeth was not possible due to his history of bisphosphonate therapy related to the diagnosis and treatment of multiple myeloma.

During physical examination, the examiner noted that the Veteran was limited mostly to one-sided chewing since he was missing teeth on the right side.  However, there were no limitations on range of motion.  Additionally, the only noted bone loss of alveolar in nature was consistent with the degree and time of the missing teeth.  Diagnostic and clinical tests revealed the appearance of lesions associated with multiple myeloma.

The examiner noted that during the appellant's treatment for multiple myeloma, he received intravenous bisphosphonate therapy.  This form of treatment had been linked to osteonecrosis of the jaw as the class of drug affected the turnover rate and osteoclastic activity of the bone.  The associated condition is called bisphosphonate -related osteonecrosis of the jaws.  However, the examiner noted that the Veteran did not have the condition.  

During the June 2015 Board hearing, the Veteran reported that he was given a shot to strengthen his bones during his cancer treatment.

After a review of the evidence, the Board finds that service connection for a jaw disability is not warranted.  In this regard, the June 2010 VA examiner noted that the diagnostic and clinical tests revealed the appearance of lesions associated with multiple myeloma.  However, the appellant did not have bisphosphonate-related osteonecrosis of the jaws at the time of the examination.  Moreover, there is no indication that the appellant has a current diagnosis of the condition.  Absent a showing of a current disability, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  As such, the criteria for establishing service connection for a jaw disability have not been met.  38 C.F.R. § 3.303.

Thus, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim of service connection for a jaw disability must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Scrotal Varicocele

The appellant also asserts that scrotal varicocele is due to military service.  

Military service records are negative for treatment referable to a scrotal varicocele.  

The Veteran was afforded a VA examination in October 2009.  At the time to the examination, he reported that the condition had existed for 2 years.  He stated that during the day, he urinated 2 times at intervals of 3 weeks and during the night he urinated 4 times at intervals of 3 weeks.  He had problems starting urination and the urine flow was hesitant.  He did not have urinary incontinence.  He stated that he was impotent which began 4 years prior to the examination; however, he did not receive treatment for the condition.  He reported that he did not experience any overall functional impairment from the condition.  

Examination of the Veteran's penis and testicles revealed normal findings.  The examiner determined that there was no diagnosis of the condition because it had resolved.  

During the June 2015 Board hearing, the Veteran reported constant pain in the scrotum; however he was not being treated for the condition.

Based on the evidence, the Board finds that service connection for scotal varicole is not warranted.  In this regard, the record does not indicate that the Veteran has a current diagnosis of the condition.  The Board acknowledges the Veteran's reports pain in the scrotum, however, there is no indication that a disability has been present at any time during the period of appeal.  Absent a showing of a current disability at any point during the claims period, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  As such, the criteria for establishing service connection for scrotal varicocele have not been met.  38 C.F.R. § 3.303.

Thus, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim of service connection for scrotal varicocele must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to service connection for a jaw disability is denied.

Entitlement to service connection for scrotal varicocele is denied.




REMAND

Deep Vein Thrombosis

During the June 2015 Board hearing, the Veteran reported that he received emergency treatment for his service-connected deep vein thrombosis of the left lower extremity in 2012.  He also reported that he was diagnosed with deep vein thrombosis of the right lower extremity in 2012.  However, records regarding emergency treatment for left lower extremity deep vein thrombosis and records noting a diagnosis of the condition in the right lower extremity have not been associated with the claims file.  Outstanding records should be obtained on remand.  

Myeloma

During the Board hearing, the Veteran also reported that he resumed chemotherapy for his myeloma from June 2011 to February 2015.  However, records regarding additional treatment for myeloma have not been associated with the claims file.  Records regarding additional treatment must be obtained.

Hemorrhoids

At the June 2015 Board hearing, the Veteran reported that symptoms associated with his hemorrhoids included persistent bleeding, which occurred three to four times per month, and constipation.  A review of the October 2009 VA examination report examination was negative for evidence of rectal bleeding.  The Board finds that such symptom suggests that the appellant's service-connected hemorrhoids may have increased in severity.  As such, an additional VA examination should be provided on remand.   

Right and Left Hand Disability

During the June 2015 Board hearing, the appellant stated that he had surgery on his left hand in 2012.  Reports relating to the surgical procedure are not of record.  

Additionally, the appellant reported that he experienced numbness in the hands due to neuropathy.  A review of the October 2009 VA examination is negative for a finding of neuropathy of the hands.  Thus, the Veteran should be afforded an additional VA examination to determine the current severity of his bilateral hand condition.

Right and Left Flank Pain/Numbness

The Veteran also filed a claim for chronic disability to account for right and left flank pain and numbness.  In the May 2010 rating decision the RO only considered right and left flank pain and numbness with regard to the lower abdominal quadrant.  However, during the Board hearing, the Veteran indicated that right and left flank pain and numbness included his left and right hips.  As such, the RO should readjudicate the issue to include right and left flank pain/numbness of the hips 

Left and Right Wrist Disabilities

The Veteran was afforded a VA examination in October 2009.  Following examination of the appellant's wrist, the examiner diagnosed bilateral endochondrosis and benign osseous lesion of the distal ulna.  The right and left conditions were denied in the May 2010 rating decision because the diagnoses shown in examination were considered incidental findings and were not disabilities under VA regulations.

However, during the Board hearing, the Veteran testified that he was diagnosed with carpal tunnel of the wrists.  He further reported that he had surgery for left wrist carpal tunnel in 2012.  Records regarding a diagnosis of carpal tunnel and records discussing the 2012 surgical procedure have not been associated with the claims.  On remand, such records must be obtained. 

Right Foot Plantar Fasciitis

The Veteran was afforded a VA examination in October 2009.  The examiner determined that there was no pathology of the right foot upon which to render a diagnosis.  However, during the Board hearing, the Veteran reported that he was treated by a private physician for the condition in 2012.  Records regarding treatment for right foot plantar fasciitis should be associated with the claims file on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding private and VA treatment records regarding treatment for the disabilities on appeal.  Specifically, records noting emergency treatment for deep vein thrombosis of the left lower extremity, a diagnosis of deep vein thrombosis of the right lower extremity, chemotherapy for myeloma from June 2011 to February 2015, a left hand surgical procedure, treatment for carpal tunnel of the right and left wrists, a left wrist surgical procedure and treatment for right foot plantar fasciitis must be obtained.  

Ask the Veteran to identify any private medical treatment for the disabilities and furnish appropriate authorization for the release of the medical records. 

If the Veteran fails to furnish the necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA.

If any requested records cannot be obtained, inform the Veteran of this fact, of the efforts made to obtain the records and of any additional efforts that will be made with regard to his appeals. 

2.  If, and only if, the additional medical records demonstrate a diagnosis of deep vein thrombosis of the right lower extremity, schedule the Veteran for a VA examination to determine the etiology of the disorder.  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.  

Following examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that deep vein thrombosis of the right lower extremity had its onset during military service, or is otherwise related to service.

The examiner must provide a rationale for any opinion given.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner must discuss whether any symptoms of the deep vein thrombosis of the right lower extremity are similar to symptoms associated with the Veteran's service-connected right lower extremity post-herpetic neuralgia and neuropathy, residuals of shingles.  The examiner must also discuss whether the two diagnoses or indicative of the same disability.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions. 

3.  If, and only if, the additional medical records demonstrate a diagnosis of carpal tunnel syndrome of the left and right wrists, schedule to determine the etiology of the condition.  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.  

Following examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that carpal tunnel syndrome had its onset during military service, or is otherwise related to service.

The examiner must provide a rationale for any opinion given.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions. 

4.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected hemorrhoids.  The claims, file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.   

The examiner should fully describe the nature and extent of the Veteran's service-connected hemorrhoid disability including whether it is manifested by large or thrombotic hemorrhoids or hemorrhoids with excessive redundant tissue or which frequently recur, have persistent bleeding with anemia or with fissures. 

The examiner should also discuss the Veteran's reports of constipation and persistent bleeding and state whether such symptoms are due to his service-connected hemorrhoids or are indicative of an additional disability.

5.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected degenerative arthritis, first CMC joint, right and left hands.  The claims, file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.   

The examiner should conduct range of motion testing and state whether, during the examination, there is objective evidence of pain on motion, weakened movement, weakened movement, excess fatigability, incoordination, flare-ups or pain.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.

The examiner should discuss whether the Veteran's disability results in favorable or unfavorable ankylosis.  

Complete neurologic findings should also be included.  If incomplete paralysis is found, the examiner should indicate whether it is mild, moderate, or severe in nature.

6.  Readjudicate the issues of service connection for right and left flank pain/numbness, to include the bilateral hips.

7.  Undertake any additional development deemed necessary.

8.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Then the case should be returned to the Board, if in order

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


